ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_04_FR.txt. 235

OPINION INDIVIDUELLE DE M. LE JUGE AL-KHASAWNEH
[Traduction]

Souscrit à l'avis consultatif — Est en général d'accord avec le raisonnement
— La présente opinion individuelle vise seulement à éclairer quelques points
saillants — Constance de l’opinio juris qui reconnaît aux territoires le statut de
territoires occupés — Résolutions du Conseil de sécurité et de l’Assemblée géné-
rale — Opinion des hautes parties contractantes à la quatrième convention de
Genève — Position du Comité international de la Croix-Rouge — Position des
Etats — Reconnaissance par Israël de l'applicabilité de la quatrième convention
de Genève — Récent arrêt de la Cour suprême d'Israël — La Cour internatio-
nale de Justice ne se contente pas de simplement répéter ces conclusions — Elle
tire en toute indépendance des conclusions similaires sur la base du texte de la
quatrième convention de Genève — La Cour n'a pas jugé utile de chercher à
établir le statut juridique antérieur des territoires occupés — Sagesse de cette
décision, puisqu’une telle détermination du statut antérieur n'était pas néces-
saire et qu'elle aurait été sans effet sur le statut actuel — Sauf le cas où les
territoires auraient été terra nullius — Or cela ne saurait être le cas — La
notion de terra nullius est discréditée et inapplicable au monde contemporain —
Elle est incompatible avec l'idée de territoire sous mandat — Les principes de
non-annexion et de bien-être des peuples continuent de s'appliquer même après
la fin du mandat — Jusqu'à ce que le droit des peuples concernés à disposer
d'eux-mêmes soit réalisé — La prolongation de l'occupation israélienne fait
aujourd'hui obstacle à la réalisation de ce droit — La Ligne verte est à l'origine
une ligne d’armistice —— Les juristes israéliens essayaient de lui attribuer une
plus grande importance avant la guerre de 1967 — Quel que soit son statut
actuel, elle représente la ligne à partir de laquelle se mesure l'étendue de l'occu-
pation israélienne — Les doutes exprimés sur son statut sont à double tranchant
-— La Cour a raison d'évoquer la question des négociations — Les négociations
sont un moyen et non une fin — Elles doivent être ancrées dans le droit —
L'impératif de bonne foi suppose que l’on s'abstienne de créer des faits accom-
plis qui préjugent de l'issue des négociations.

1. Je souscris aux conclusions de la Cour et suis en général d’accord
avec son raisonnement. Certains points saillants de l’avis consultatif
méritent cependant d’être éclairés, et c’est précisément à l'égard de ces
points que je formule la présente opinion.

LE STATUT JURIDIQUE INTERNATIONAL DES TERRITOIRES
ACTUELLEMENT SOUS OCCUPATION ISRAELIENNE

2. Il est peu de propositions du droit international dont on puisse dire
qu'elles sont quasi universellement reçues et qu’elles s'appuient sur une
longue, constante et cohérente opinio juris, comme c’est le cas pour la
proposition selon laquelle la présence d’Israël dans le territoire palesti-

103
ÉDIFICATION D'UN MUR (OP. IND, AL-KHASAWNEH) 236

nien de Cisjordanie, y compris Jérusalem-Est, et à Gaza constitue une
occupation militaire soumise au régime juridique international applicable
à une occupation militaire.

3. A l'appui de cette proposition, on peut citer le très grand nombre de
résolutions adoptées par le Conseil de sécurité et l’Assemblée générale,
souvent à l'unanimité ou à une majorité écrasante, notamment des dé-
cisions contraignantes du Conseil et d’autres résolutions qui, sans
être contraignantes, n’en produisent pas moins des effets juridiques et
attestent de la constance de l’opinio juris de la communauté interna-
tionale. Dans toutes ces résolutions, le territoire en question est imman-
quablement qualifié de territoire occupé; la présence d'Israël dans ce
territoire y est qualifiée d'occupation militaire; et le respect ou le non-
respect par Israël des obligations qui lui incombent envers ce territoire
et ses habitants y sont mesurés à l’aune objective des normes de pro-
tection instituées par le droit humanitaire.

4. De même, les hautes parties contractantes à la quatrième conven-
tion de Genève et le Comité international de la Croix-Rouge «continuent
de soutenir que la convention», c’est-à-dire la quatrième convention de
Genève du 12 août 1949, «s'applique bel et bien de jure aux territoires
occupés » |.

5. Telle est également la position d’Etats qui se sont exprimés à titre
individuel ou collectif, y compris d'Etats amis d'Israël. Un examen des
antécédents révélerait en fait que, comme le fait observer la France dans
son exposé écrit:

«Israël a, dans un premier temps, reconnu l’apphcabilité de la
convention IV: aux termes de l’article 35 de l’ordre n° | édicté par les
autorités d'occupation le 7 juin 1967, «[t]he Military Court ... must
apply the provisions of the Geneva Convention dated 12 August
1949, Relative to the Protection of Civilians in Time of War, with
respect to judicial procedures. In case of conflict between this Order
and said Convention, the Convention shall prevail...» » (P. 7.) («Le
tribunal militaire ... doit appliquer les dispositions de la convention
de Genève du 12 août 1949 relative à la protection des personnes
civiles en temps de guerre en ce qui concerne les procédures judi-
ciaires. En cas d’incompatibilité entre la présente ordonnance et
ladite convention, cette dernière prévaudra...» (Avis consultatif,
par. 93.))

6. Plus récemment, la Cour suprême d'Israël a confirmé l’applicabilité
de la quatrième convention de Genève à ces territoires.

7. Certes «cette opinio juris constante de la communauté internatio-
nale ne peut pas être simplement balayée et laissée de côté»?, mais la

! Rapport du Secrétaire général présenté en application de la résolution ES-10/2 de
l'Assemblée générale en date du 25 avril 1997 (A/165-10/6-S/1997/494, par. 21).
2 Sir Arthur Watts, CR 2004/3, p. 64, par. 34.

104
ÉDIFICATION D'UN MUR (OP. IND. AL-KHASAWNEH) 237

Cour ne s’est pas contentée de la répéter. En fait, et bien qu’elle ait passé
en revue l’opinio juris, c’est en s’appuyant principalement sur le texte de
la convention elle-méme que la Cour est parvenue a des conclusions simi-
laires en ce qui concerne l’applicabilité de jure de la quatrième convention
de Genève (par. 86 à 101). Le paragraphe 101 de l’avis consultatif est
ainsi libellé:

«Au vu de ce qui précède, la Cour estime que la quatrième
convention de Genève est applicable dans tout territoire occupé en
cas de conflit armé surgissant entre deux ou plusieurs parties contrac-
tantes. Israël et la Jordanie étaient parties à cette convention lorsque
éclata le conflit armé de 1967. Dès lors ladite convention est appli-
cable dans les territoires palestiniens qui étaient avant le conflit à
l’est de la Ligne verte, et qui ont à l’occasion de ce conflit été occupés
par Israël, sans qu’il y ait lieu de rechercher quel était auparavant le
statut exact de ces territoires. »

8. La Cour a choisi la voie de la sagesse en s’abstenant de rechercher
quel était le statut antérieur exact de ces territoires, non seulement parce
qu'il n’est besoin d’une telle recherche ni pour confirmer leur statut actuel
de territoires occupés ni pour affirmer que la quatrième convention de
Genève leur est applicable de jure, mais aussi parce que le statut antérieur
des territoires n’entraînerait aucune différence en ce qui concerne leur
statut actuel, sauf le cas où ils auraient été terra nullius lorsqu'ils ont été
occupés par Israël, ce que nul n’oserait soutenir sérieusement étant donné
que cette notion discréditée n’est pas d'application contemporaine, outre
qu’elle est incompatible avec le statut des territoires en tant qu’ancien ter-
ritoire sous mandat, puisque la Cour a déjà eu l’occasion de déclarer, à
l'égard des mandats, que

«deux principes furent considérés comme étant d'importance pri-
mordiale: celui de la non-annexion et celui qui proclamait que le
bien-être et le développement de ces peuples [qui n'étaient pas encore
capables de se gouverner eux-mêmes] formaient «une mission sacrée
de civilisation»» (Statut international du Sud-Ouest africain, avis
consultatif, C.J. Recueil 1950, p. 131).

9. Quels qu’aient pu être les mérites et les démérites du titre jordanien
sur la Cisjordanie — et la Jordanie, selon toute probabilité, soutiendrait
que son titre était parfaitement valide et internationalement reconnu et
ferait observer qu’elle avait rompu ses liens juridiques avec ces territoires
en faveur du droit des Palestiniens a disposer d’eux-mémes —, le fait est
que c’est la prolongation de l'occupation militaire israélienne et la poli-
tique d'Israël consistant à créer des faits accomplis sur le terrain qui
empêchent les Palestiniens de réaliser leur droit à disposer d'eux-mêmes.
A cet égard, il convient de rappeler que le principe de non-annexion ne
s'éteint pas avec la fin du mandat, mais reste en vigueur jusqu’à ce qu'il
soit réalisé.

105
ÉDIFICATION D'UN MUR (OP. IND. AL-KHASAWNEH) 238
IMPORTANCE À DONNER À LA LIGNE VERTE

10. Il ne fait aucun doute qu’à l’origine la Ligne verte n’était rien de
plus que la ligne de démarcation de l'armistice dans une convention dont
le texte disait expressément que ses dispositions ne devaient pas être
«interprétées comme préjugeant en aucune façon un règlement ... définitif
entre les parties» et où il était précisé que «[l]a ligne de démarcation de
l'armistice définie aux articles V et VI de la ... convention [était] acceptée
par les parties sans préjudice de règlements territoriaux ultérieurs, du
tracé des frontiéres ou des revendications de chacune des parties a ce
sujet» (avis consultatif, par. 72).

11. I] n’est pas sans ironie qu’avant la guerre de 1967 d’éminents juristes
israéliens soutenaient que les conventions générales d’armistice étaient sui
generis, qu elles étaient en réalité plus que de simples conventions d’armis-
tice, qu’elles ne pouvaient être modifiées qu’avec l'accord du Conseil de
sécurité. Quelle que soit la portée réelle de ces arguments aujourd’hui,
deux faits sont incontestables:

1) la Ligne verte, pour citer sir Arthur Watts, «est la ligne a partir de
laquelle se mesure l’étendue de l’occupation par Israël de territoire
non israélien» (CR 2004/3, p. 64, par. 35). Cela n’implique nullement
que la Ligne verte doive être une frontière permanente;

2) vouloir diminuer l’importance de la Ligne verte est une arme à double
tranchant. Israël ne peut pas mettre en question le titre d’autrui sans
s'attendre à ce que son propre titre — et l’étendue du territoire cou-
vert par ce titre au-dela de la résolution sur le partage — ne soit lui
aussi mis en question. En dernier ressort, c’est en régularisant ses rela-
tions juridiques avec les Palestiniens et non pas en construisant des
murs qu Israél assurera sa sécurité.

LE ROLE DES NEGOCIATIONS

12. La Cour a évoqué, dans son avis, la situation tragique de la Terre
sainte, une situation a laquelle

«seule la mise en ceuvre de bonne foi de toutes les résolutions perti-
nentes du Conseil de sécurité, en particulier les résolutions 242
(1967) et 338 (1973), est susceptible de mettre un terme... La «feuille
de route» approuvée par la résolution 1515 (2003) du Conseil de
sécurité constitue l’effort le plus récent en vue de provoquer des
négociations à cette fin.» (Avis consultatif, par. 162.)

13. Certes, il n’y a pas de mal à engager les protagonistes à négocier de
bonne foi en vue de mettre en œuvre des résolutions du Conseil de sécu-
rité, et il est arrivé que des négociations aboutissent à des accords de paix
dont le dispositif est défendable et qui ont résisté à l’épreuve du temps;
on ne doit cependant pas oublier que les négociations sont un moyen au
service d’une fin et qu’elles ne sauraient se substituer à cette fin. Le res-

106
ÉDIFICATION D'UN MUR (OP. IND. AL-KHASAWNEH) 239

pect d'obligations internationales, y compris d'obligations erga omnes, ne
peut pas être subordonné à des négociations. De surcroît, s'agissant de la
«feuille de route», quand on considère les conditions qui ont entouré
Pacceptation de cette initiative, on peut douter qu’existe l’accord des
volontés qui est indispensable pour créer des obligations mutuelles et
réciproques. Quoi qu'il en soit, si l’on veut éviter que ces négociations ne
débouchent sur des solutions contraires aux principes, il importe au plus
haut point de les ancrer profondément dans le droit et de respecter
concrètement l’impératif de bonne foi en s’abstenant de créer sur le ter-
rain des faits accomplis tels que la construction d’un mur qui ne peut que
préjuger de l'issue des négociations.

(Signé) Awn AL-KHASAWNEH.

107
